IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  April 16, 2008
                                No. 05-60870
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

RAUL PERALTA-GARCIA

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A43 771 625


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Raul Peralta-Garcia seeks a petition for review of the Board of
Immigration Appeals’ (BIA) decision affirming the denial of his application for
cancellation of removal. In this petition for review, Peralta-Garcia argues:
(1) the immigration judge (IJ) deprived him of a fair hearing and due process by
refusing to allow a witness to testify in support of Peralta-Garcia’s application
for cancellation of removal; (2) the IJ abused its discretion by denying Peralta-
Garcia’s application for cancellation of removal by neglecting to consider

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-60870

significant favorable factors; and (3) the BIA erred in finding that Peralta-Garcia
was removable based upon his conviction for unlawful carrying of a weapon.
      The respondent has filed a motion to dismiss Peralta-Garcia’s petition for
lack of jurisdiction pursuant to 8 U.S.C. § 1252(a)(2)(B)(i). The motion to dismiss
is granted to the extent that Peralta-Garcia seeks review of the BIA’s finding
that favorable discretion for cancellation of removal would not be exercised. See
Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004). However, the motion to
dismiss is denied as to his remaining two arguments, which raise a
constitutional claim and a question of law. See Rosales v. Bureau of Immigration
& Customs Enforcement, 426 F.3d 733, 736 (5th Cir. 2005).
      Peralta-Garcia’s argument regarding the IJ’s refusal to allow a witness to
testify fails to raise a valid constitutional claim. Because Peralta-Garcia does
not have a due process right to cancellation of removal, he does not have a due
process right in pursuit of that relief. Cf. Gutierrez-Morales v. Homan, 461 F.3d
605, 609 (5th Cir. 2006). Moreover, the BIA properly found that Peralta-Garcia
was removable under 8 U.S.C. § 1227(a)(2)(C) based upon his conviction for
unlawful carrying of a weapon because the information specifically identified the
weapon as a firearm, and the information was could be considered pursuant to
the approach set forth in Gonzales v. Duenas-Alvarez, 127 S. Ct. 815, 818-19
(2007).
      The respondent’s motion to dismiss is GRANTED in part and DENIED in
part. Peralta-Garcia’s petition for review is DENIED.




                                        2